                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-06231-SVW-SS                                           Date      September 3, 2019
 Title             The Surgery Group of Los Angeles, PC v. CIGNA Health Life Insurance Company et al




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                                   N/A
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                              N/A                                                     N/A
 Proceedings:                 IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS CASE SHOULD
                              NOT BE DISMISSED


        Plaintiff’s complaint is deficient under the Federal Rules of Civil Procedure, which require a
short and plain statement of Plaintiff’s claim in a manner that shows Plaintiff is entitled to the relief
sought. See Fed. R. Civ. P. 8(a)(2). Plaintiff has only alleged one factual scenario as an example
("Patient A") that may demonstrate a claim for relief. Plaintiff does not specify the individual scenarios
potentially requiring relief, or even the total number of claims to be considered. The Court cannot tell
whether Plaintiff might conceivably be entitled to relief on any of its potential claims or none at all.
Plaintiff is urged to refile its claims on an individual (or at least categorical) basis in separate complaints
and separately filed actions, which may be properly consolidated in a single proceeding. Plaintiff is
ORDERED TO SHOW CAUSE as to why Plaintiff’s case should not be dismissed without prejudice for
failing to comply with the Federal Rules of Civil Procedure. Plaintiff’s response shall be due within 14
days of the date of this Order.




                                                                                                    :
                                                               Initials of Preparer              PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
